DETAILED ACTION
		Response to Amendment
 The amendment filed on 11/18/2020 has been entered and considered by Examiner. Claims 1-14 are presented for examination. 
EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with Stefan Koschmieder on 02/03/2021.
The application has been amended as follows:
Title: “-- AUTOMATIC GENDER RECOGNITION UTILIZING GAIT ENERGY IMAGE (GEI) IMAGES --”
Allowable Subject Matter
Claims 1-14 are allowed. 
	The following is an Examiner’s statement of reasons for allowance:
Binsaadoon discloses (Figs. 1-10) gait recognition. The apparatus includes circuitry that is configured to receive a gait sequence including a predetermined number of image frames of a subject. The received gait sequence is processed to generate a gait-energy-image (GEI). A plurality of Gabor filter responses is computed by convoluting the generated GEI with a bank of Gabor filters, wherein the filter bank includes a first predetermined number of unique scales, and a second predetermined number of unique orientations. Further, the circuitry is configured to partition, each Gabor filter response of the computed plurality of Gabor filter responses, into a 
Bader discloses a computer retrieves information from a patient's electronic medical record (EMR) stored in an electronic medical record system of a medical facility. A computer obtains the patient's answers to questions of a questionnaire, the questions designed to identify risk characteristics of the patient and/or appropriateness of care preferences of the patient. A computer evaluates the EMR information and questionnaire answers together to evaluate risk characteristics of the patient and/or appropriateness of care preferences of the patient. A computer, based on the evaluating, recommends to medical staff of the medical facility, at least one pathway to be implemented by the medical staff in the patient's care, from among a library of templates of pathways, the pathways being standardized sets of tasks, medications, and/or interventions for an identified population of patients, each template pathway being neutral as to patient and schedule.
	However, all cited prior arts of record fail to disclose in claims 1, and 11, “… one or more processors coupled to the camera and a nontransitory computer readable storage having software instructions stored thereon configured to cause the one or more processors to: extract a representative feature vector by convolving Gait Energy Image (GEI) images with a Gabor filter bank to generate one or more Gabor responses; encode high order texture information of the one or more Gabor responses using a local phase quantization (LPQ) operator; extract an LPQ histogram from a magnitude of each of the one or more Gabor responses; and obtain a Local Gabor-based Phase Quantization (LGPQ) feature vector; and a machine learning model trained 
Inquiries 
Any inquiry concerning this communication or earlier communications from the Examiner should be directed to PAKEE FANG whose telephone number is (571)270-3633.  The Examiner can normally be reached on Mon-Fri 9:00AM-5:00PM.
If attempts to reach the Examiner by telephone are unsuccessful, the Examiner’s supervisor, PÉREZ-GUTIÉRREZ RAFAEL can be reached on 571-272-7915.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300. Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/PAKEE FANG/
Primary Examiner, Art Unit 2642